Title: To Alexander Hamilton from Louis Le Guen, 22 March 1804
From: Le Guen, Louis
To: Hamilton, Alexander



philadelphia 22. Mars 1804.
Cher General

Je Profitte de L’occasion du Cel. Williamson qui Part Pour Newyork Par Le Mail, Pour Vous Aviser, que depuis 10. Jours absent de chés Moy, je nai recu que hier, Votre Lettre du 6. Je ne Sai a quoy devoir Latribuer, Sy Ce nest à la Négligence du directeur de La Poste Office a trenton, il n’en Est pas moins Vraie, que Cella ma Empeschée de Proffiter des Avantages, que Votre attention Génereuse me metoit a mesme. Et comme Je Croie qu’il Est trop tard En Ce moment, et que Laffaire du Merchant Banke Est decidée, Je ne Crois pas nècessaire de me rendre a Newyork, a moins que, Sy apres La reception de Cette Lettre, Vous Croyés qu’il Est Encorre temps, et que Par deux Mots Vous Vouliée bien m’en donner avis, en Ce Cas, me rendrais imediatement á Newyork. Je dois Cependant Vous Observer, que Pour me procurer les fonds necessaires, Je Serrais obligée de Vendre des Shares que Jai dans Les Compagnies d’assurances des Etats unies, et du Newyork Laquelles En Ce Moment, Sonts tres Basse, et à 10. a 15. pour Cents audessous du Prix ou Jai Les ai Achettés il y a Plus dun Ân, Sans Avoir depuis Ce temps recu des premieres un Shiling de dèvident.
Je Vous ai accusée, dans Le temps, reception des 500 d’ollars du devident des Cents Shares dans la Compagnie d’Assurance de Newyork, et ne Puis Concevoir Comment ma Lettre ne Vous Est Pas Parvenue.
Je me rend aujoudhuy à Morrisville, ou Je attendrai de Vous nouvelles. En attendant Veuillés recevoir Le Nouvel Assurance du respectueux Attachement Avec Le quel J’ay L’honneur D’Estre
Votre Affectionnée Et Devouée Serviteur

L. Le Guen

